Continuation Sheet (PTOL-303)

Response to Arguments
Applicant’s arguments, submitted on 10/26/2021, have been fully considered but they are not persuasive.

Regarding independent claims 1, 10, and 16:
Applicant submitted that the combination of Sridhar, Khay-lbbat, and Bark does not teach or suggest sending "a message to the first UE including an explicit instruction to renegotiate the codec rate for the first real-time communication session," as recited in amended claim 1. See Remarks 11-12. The Examiner respectfully disagrees.

The combination of Sridhar, Khay-lbbat, and Bark, specifically Sridhar discusses the use of Explicit Congestion Notification ECN to prompt a UE sending data via an eNB experiencing congestion to reduce the amount of data being sent by reducing a codec rate being used to send voice data, or reducing a maximum codec rate being used to send video data. The use of ECNs to prompt codec rate adaptation is discussed in the 3GPP 23.860 specification. (Sridhar, [0036]).
Sridhar discloses that a first eNB determines that a third UE and a fourth UE are two UEs currently participating in a voice call via the first eNB that have subscriber priority levels lower than that of a first UE. The first eNB sends an ECN-CE marked packet (i.e. message with an explicit instruction) to the fourth UE. After receiving the ECN-CE marked packet, the fourth UE determines whether or not to request a codec (i.e., renegotiate a lower codec rate for the real-time communication session) to the third UE to lower the codec rate it uses to send voice data packets to the fourth UE. (Sridhar, [0061-0062]).
Contrary to Applicant’s allegation that ECN is a mere notification (see Remarks 12), Sridhar clearly discloses that the eNB sends a packet (i.e. message) with an explicit instruction (ECN-CE) to UE4 in order to renegotiate the codec rate being used with UE3 to a lower codec rate.




/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413